Citation Nr: 1435696	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  12-18 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a higher initial evaluation (rating) in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression, not otherwise specified.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1968 to January 1970.  He is in receipt of the Combat Infantryman Badge (CIB), among other awards and decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran experienced combat-related acoustic trauma in service.  

2.  The Veteran's currently diagnosed tinnitus had its onset during service and is etiologically related to service.  

3.  The Veteran has a current bilateral hearing loss disability.  

4.  The Veteran did not have chronic symptoms of hearing loss in service or continuous symptoms after service separation.

5.  Sensorineural hearing loss did not manifest to a compensable degree within one year of separation from service.

6.  Bilateral hearing loss is not etiologically related to active service.

7.  For the entire initial rating period on appeal, the Veteran's service-connected PTSD with depression has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, hypervigilance, hyperarousal, irritability, sleep impairment, memory impairment, and difficulty in establishing and maintaining effective social relationships.

8.  For the entire initial rating period on appeal, the Veteran's PTSD with depression has been not been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

3.  For the entire initial rating period, the criteria for a higher initial rating in excess of 50 percent for PTSD with depression, not otherwise specified, have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The claim of service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision, further explanation of how VA has fulfilled the duties to notify and assist with respect to this claim is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Regarding the claim of entitlement to service connection for bilateral hearing loss, the RO provided notice to the Veteran in December 2011, prior to the initial adjudication of the claim in January 2012.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for bilateral hearing loss, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The December 2011 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

Concerning the appeal for a higher initial rating for PTSD, the RO provided notice to the Veteran in August 2010, prior to the initial adjudication of the Veteran's claim for service connection in December 2010.  As the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the Court have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2013) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include the Veterans service treatment records, post-service VA and private treatment records, VA examination reports from November 2010 and December 2011, and the Veteran's statements.  

The Veteran was afforded two VA medical examinations: one in connection with his original claim for service connection for PTSD in November 2010, and one in connection with his claim for service connection for bilateral hearing loss in December 2011.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  The Board finds that the November 2010 and December 2011 examinations are adequate with regard to the claims for a higher initial evaluation for PTSD and service connection for bilateral hearing loss, respectively.  The November 2010 VA examination report addressed all the relevant rating criteria for rating PTSD, including the functional impact of the Veteran's PTSD upon his occupational and social functioning.  Additionally, the opinion expressed within the December 2011 VA audiology examination report considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues of a higher initial evaluation for PTSD and service connection for bilateral hearing loss has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 30159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. 103.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Sensorineural hearing loss, an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.309(b).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.303(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply to the appeal of service connection for tinnitus.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Combat Rule

In the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

Although 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected, it does considerably lighten the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998).  

Here, the Veteran's records, particularly his DD 214, indicate that the Veteran received the CIB, which is presumptively indicative of engaging in combat with the enemy.  Therefore, 38 U.S.C.A. § 1154(b) is applicable.  

Service Connection for Tinnitus Analysis

The Veteran contends that tinnitus is related to exposure to combat-related noise in service.  Specifically, he reports that he was exposed to the loud noises associated with mortars and large artillery, including 105 Howitzers.  

As discussed above, the Veteran is a combat veteran, and the Board finds that the in-service noise exposure is consistent with the circumstances, conditions, and hardships of his service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).  Thus, combat-related noise exposure in service is conceded.  

The Board first finds that the Veteran has a current diagnosis of tinnitus.  Upon VA examination in December 2011, the examiner noted a diagnosis of tinnitus based on the Veteran's subjective complaints.  Additionally, VA treatment records also reflect diagnoses of tinnitus.  

The Board further finds that the weight of the competent medical evidence is at least in equipoise on the question of whether tinnitus is shown to have been incurred in service.  The Veteran has submitted several statements in which he states that his tinnitus began while on active duty.  

As mentioned above, the Veteran was afforded a VA audiological examination in December 2011.  At the time of the examination, the VA examiner was not aware of the Veteran's claim for tinnitus.  When asked to comment on the Veteran's tinnitus as a symptom associated with the Veteran's hearing loss, the examiner indicated that "etiology of the tinnitus cannot be determined on the basis of available information without resorting to speculation."  In order to adequately assess the Veteran's claim for tinnitus, the RO requested clarification of the December 2011 examination report.  Clarification was subsequently provided by a different VA examiner in a January 2012 addendum.  In the January 2012 VA addendum medical opinion, the VA examiner indicated that it is less likely than not that the Veteran's tinnitus is related to military noise exposure.  The VA examiner provided rationale for her opinion indicating that the Veteran's tinnitus only began 4 or 5 years prior to the current examination (as indicated in the December 2011 VA examination report), and that if tinnitus was due to military noise exposure, the Veteran would likely have experienced symptoms more closely associated in time.  

In a March 2012 statement, the Veteran indicated that he felt the January 2012 VA addendum medial opinion regarding his tinnitus was based on misinformation.  He stated that the examiner incorrectly characterized his tinnitus as beginning 4 or 5 years ago; instead, he stated that 4 or 5 years ago was when his symptoms became constant in nature.  The Board finds this statement consistent with a November 2011 VA audiology treatment record.  In this November 2011 VA treatment record, the VA treatment provider indicated that the Veteran reported that symptoms of tinnitus began while serving on active duty, the symptoms have gradually worsened, and that symptoms are currently present "95% of the time."  

The Board finds that the Veteran's statements with respect to the onset of symptoms of tinnitus are consistent, competent and credible, and are further consistent with the Board's finding of exposure to combat-related noise in service.  Additionally, the Board finds the Veteran competent to report that in service and continuing since service he experienced periodic and recurrent episodes of tinnitus symptoms, as the reporting of these symptoms requires only personal knowledge that comes to him through his senses.  Layno, 6 Vet. App. at 470.  

The VA examiner incorrectly identified a four or five year history of tinnitus, while a VA treatment record dated in November 2011 identifies a history of tinnitus since the Veteran's service in Vietnam.  Accordingly, the Board finds that the January 2012 VA addendum medical opinion is not adequate as it does not consider all the relevant evidence of record, to include lay evidence which the Board has found to be credible.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, resolving all reasonable doubt in the Veteran's favor, the Board finds that tinnitus was incurred in service and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Bilateral Hearing Loss Analysis

The Veteran contends that he has bilateral hearing loss related to exposure to combat-related noise during active service.  As mentioned above, he reports that he was exposed to the loud noises associated with mortars and large artillery, including 105 Howitzers.  As discussed above, in-service noise exposure is conceded.  

The Board finds that the Veteran has a current sensorineural hearing loss disability in both ears.  38 C.F.R. § 3.385.  During the development of the claim for service connection for bilateral hearing loss, the Veteran was provided a VA audiological examination in December 2011, which diagnosed the Veteran with bilateral sensorineural hearing loss.  In addition, the record contains VA audiology treatments records, as well as a private audiology examination submitted by the Veteran, that support a current diagnosis of bilateral sensorineural hearing loss.  

On the VA audiological evaluation in December 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
60
65
LEFT
15
15
20
55
55

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  

After a careful review of the evidence, the Board finds that the Veteran did not experience chronic symptoms of hearing loss in service or continuous symptoms since service separation.  Service medical examinations at service enlistment in April 1968 and service separation in January 1970 indicate that the Veteran's hearing was within normal limits during service.   See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (observing that threshold levels above 20 decibels indicate some degree of hearing loss that is outside the normal range).  

On the service entrance audiological evaluation in April 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
-5
-5
X
10

On the service separation audiological evaluation in January 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
10
LEFT
5
5
5
X
15

Although the Veteran is not required to demonstrate hearing loss in service to substantiate his claim for service connection, none of the pure tone thresholds exceeded 20 decibels and there is no indication in the record that these tests were inadequate.  See id. at 159-60.  Service treatment records do not reveal any complaints of, symptoms of, treatment for, or diagnosis of hearing impairment.  Moreover, the Veteran indicated that he did not have hearing loss in the January 1970 report of medical history completed shortly before the service separation examination.  While these audiometric results might indicate an upward threshold shift during service (an indication of decreased hearing acuity), the Veteran's hearing was determined to be within normal limits upon service separation, and the December 2011 VA examiner found any shift in the pure tone thresholds was non-significant.   

The Veteran contends that he began to experience hearing impairment when he returned home from Vietnam.  In several lay statements, he reports having to ask people to repeat themselves because, while he could hear the words people were speaking, he could not understand them.  Additionally, the December 2011 VA audiology examination report provided in connection with his claim for service connection indicated that the Veteran reported noticing hearing loss when he returned from Vietnam.  

While the Veteran's statements regarding tinnitus symptoms since service have been consistent, the Board finds the Veteran's statement regarding hearing loss symptoms since service to be less consistent, and therefore, not credible.  As indicated above, service treatment records appear complete and do not show complaints of, treatment for, or diagnosis of hearing impairment.  Additionally, there is no indication of any hearing loss at the time of the January 1970 service separation examination.  The Board finds that service treatment records that show that the Veteran did not have any complaints relating to hearing loss with normal audiometric testing are highly probative.  Thus, while the Veteran is competent to report noise exposure in service, the Board finds, based on the absence of treatment or complaints in service, along with objective evidence of record, that his more recent statements made for compensation purposes are not credible.  

The earliest post-service complaint of hearing loss contained in the record is found in an August 2011 VA treatment record, over forty years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  VA treatments records as early as August 2010 are contained in the record in connection with the Veteran's claim for PTSD.  VA treatment records dated in August 2010 and February 2011 make specific note that the Veteran denied any changes in his hearing.  In addition, in a November 2011 VA audiology treatment record, the VA treatment provider indicated that the Veteran reported "slight hearing loss, possibly worse in the right ear, that he began to notice a few years ago."  

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the other evidence of record, including the lack of continuity of symptomatology in the record from 1970 to 2011, the Board finds that the absence of complaints, treatment, and diagnosis of hearing loss for over 40 years is one factor that the Board has considered in finding that the Veteran's recent statements are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson, 230 F.3d at 1333.  For these reasons, the Board finds that the weight of the evidence shows that the Veteran did not experience chronic symptoms of hearing loss in service or continuous symptoms of hearing loss after service separation.  

The Board next finds that hearing loss did not manifest to a compensable degree within one year of service separation.  The November 2011 VA audiology examination provides the earliest post-service audiometric data and diagnosis documenting a bilateral hearing loss disability.  

The Board further finds that the weight of the evidence demonstrates that the currently diagnosed bilateral hearing loss is not related to noise exposure in service.  The December 2011 VA examiner opined that hearing loss was not at least as likely as not related to the Veteran's military noise exposures.  As support of this opinion, the VA examiner provided a rationale that the Veteran demonstrated normal hearing bilaterally at induction to and separation from service and demonstrated no significant shifts in pure tone thresholds in either ear.  In providing this opinion, the VA examiner considered the Veteran's service treatment records, the Veteran's post-service treatment records, the Veteran's in-service and post-service noise exposure, and the Veteran's statements, including those regarding onset and current complaints.  

Here, the December 2011 VA examiner's opinion was supported by a detailed rationale.  The December 2011 VA examiner reported a thorough history of the onset of the Veteran's complaints and symptomatology, information regarding the Veteran's functional limitations, and objective clinical data.  In short, the Board finds that the VA examiner, an audiologist, who has reviewed the Veteran's records and considered lay statements provided by the Veteran with regard to noise exposure in service, has provided competent, credible, and probative evidence showing that currently diagnosed hearing loss is not likely related to service.  

Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of his hearing loss falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Absent competent, credible, and probative evidence of a nexus between hearing loss and noise exposure in service, the Board finds that bilateral hearing loss is not related to service.  

Upon review of the evidence of record, the weight of the competent and credible evidence does not demonstrate a relationship between the Veteran's current bilateral hearing loss and active service, including no credible evidence of chronic symptoms of hearing loss in service, of hearing loss to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of hearing loss since service that would serve either as a nexus to service or as the basis for a medical nexus opinion.  The only probative medical opinion of record that directly addresses the likelihood of a relationship between the hearing loss and active service, to include in-service acoustic trauma, which was provided by the December 2011 VA examiner, does not establish the requisite nexus between the hearing loss and service on a direct basis, and weighs against the claim.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, including presumptively as a chronic disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria - Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2013).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning of a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The Court in Mauerhan v. Principi, stated that "when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupation and social impairment."  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Initial Rating Analysis for PTSD

For the entire initial evaluation (rating) period under appeal, the Veteran essentially contends that his PTSD has caused more severe symptomatology than that contemplated by the 50 percent rating currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, the Veteran indicates that his PTSD has caused a "numbing involvement" in activities, unprovoked anger, hypervigilance, and hyperarousal, resulting in occupational difficulty, social withdrawal, and isolation.  

After a review of the evidence of record, lay and medical, the Board finds that, for the entire initial rating period under appeal, the Veteran's PTSD with depression has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, hypervigilance, hyperarousal, irritability, sleep impairment, memory impairment, and difficulty in establishing and maintaining effective work and social relationships, consistent with a 50 percent rating under Diagnostic Code 9411, and that a higher initial rating, in excess of 50 percent, is not warranted.  38 C.F.R. § 4.130.  

The record contains many treatment records encompassing the Veteran's course of treatment during the appeal period.  These records, taken together, describe a consistent picture of the Veteran's disability as manifested by his PTSD symptoms.  As such, the Board will summarize the Veteran's treatment records noting the course of the Veteran's PTSD symptoms during the appeal period, and any significant deviations during this period.  See Gonzales, 218 F.3d 1378.  

In September 2010 treatment records from VA Mental Health Service and VA Psychiatric Service, the Veteran reported episodic nightmares and recurrent flashbacks and ruminations.  The Veteran also indicated feelings of hypervigilance and irritability, and reported occasional difficulty with concentrating.  The VA treatment provider noted the Veteran to be fidgety and anxious, but indicated the Veteran's cognition to be intact and his judgment to be adequate.  The VA psychiatrist indicated that the Veteran was cooperative and presented with normal speech, appropriate affect, and linear thought processes.  

In an October 2010 VA Mental Health Service treatment record, the Veteran reported feelings of hyperarousal and hypervigilance. The VA treatment provider indicated that the Veteran was employed as a church minister and was active in his ministering to his congregation, including visiting members of his church, and officiating weddings and funerals.  

In the November 2010 VA examination, the Veteran reported irritability, hypervigilance, and anxiety.  He reported having few friends that he interacts with, but has difficulty interacting with his grandchildren.  The VA examiner noted that the Veteran was alert, hygienic, cooperative, and attentive, with adequate judgment and proper insight.  The VA examiner also noted that while the Veteran was oriented to person and place, he was disoriented as to time.  Further, the VA examiner noted the presence of homicidal thoughts, indicating that the Veteran was fearful of carrying his firearm because of his instinct to attack in response to crowds and loud noises.  Following examination, the VA examiner concluded that the Veteran's PTSD symptoms manifested in occupational and social impairment with reduced reliability and productivity.  

In a January 2011 VA Psychiatry Service treatment record, the Veteran reported hypersensitivity and continued sleep disturbances.  The VA treatment provider indicated that the Veteran denied manic, psychotic, or depressive symptoms.  

In a May 2011 VA Mental Health Service treatment record, the Veteran reported problems with his memory, as he would occasionally forget the names of church members while speaking with them.  The VA treatment provider indicated that the Veteran was somewhat anxious and presented with a stoic affect, but was alert, fully oriented, pleasant, and engaged, with intact cognition and adequate judgment.  

In an April 2012 VA Mental Health Service treatment record, the Veteran reported continued feelings of hypervigilance, hyperarousal, and restlessness.  The VA treatment provider indicated the Veteran presented with a slightly subdued mood with some irritability.  The VA treatment provider also indicated the Veteran's speech was normal, thoughts were clear, and judgment was adequate.  

In a May 2013 VA Psychiatry Service treatment record, the Veteran reported no significant change in his symptoms and still had daily flashbacks.  The VA psychiatrist indicated the Veteran was alert and fully oriented, had an organized thought process with no abnormal content, and had good mood and affect.  The VA psychiatrist further noted that the Veteran had good abstract thinking, good judgment, and adequate insight.  

In a February 2014 Mental Health Service treatment record, the Veteran reported continued flashbacks and increased edginess.  The Veteran also indicated feelings of impaired impulse control.  The VA treatment provider indicated that the Veteran was alert, fully oriented, and presented with normal speech patterns, clear thoughts, and adequate judgment.  The VA treatment provider also indicated that the Veteran had no homicidal, suicidal, or paranoid ideations, or hallucinations.  

In weighing the evidence, the Board finds that for the entire initial rating period under appeal, the Veteran's PTSD has been manifested by disturbances of motivation and mood, sleep impairment, memory impairment, and difficulty in establishing and maintaining effective work and social relationships, which more closely approximate a 50 percent disability rating.  The Veteran's PTSD has been noted to be uniformly manifested in symptoms of hypervigilance, hyperarousal, and irritability for the entire rating period under appeal.  Moreover, the Veteran's PTSD has resulted in recurrent flashbacks, nightmares, and ruminations that have resulted in restlessness with impaired concentration and focus.    

As noted above, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  The Board notes that the lowest GAF assigned to the Veteran's psychological profile during the initial rating period on appeal was 60, which was assigned by a VA examiner during the Veteran's November 2010 examination in connection with his initial claim for PTSD.  The Board also notes that most of the GAF scores assigned to the Veteran's psychological profile during the initial rating period on appeal were either 65 or 75.  A GAF score from 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  In this regard, a GAF score of 60 is consistent with the criteria for a 50 percent rating.  In contrast, a GAF score from 61 to 70 indicates mild symptoms or some difficulty in social, occupational, or school functioning, symptomatology that does not even rise to the level of the criteria associated with a 50 percent disability rating.  

In several lay statements, the Veteran has reported hypervigilance, hyperarousal, and hypersensitivity.  In his January 2011 Notice of Disagreement, he notes being callous and apathetic, resulting in a "numbing involvement" in activities.  He also reports increased irritability that at times affects his impulse control or causes him to become disoriented.  He reports a decreased ability to concentrate, which has caused occasional problems at work.  Finally, he indicated that he has difficulty establishing a strong relationship with his grandchildren as their loud noises can trigger his flashbacks.  

In the November 2010 VA psychiatric examination report, the VA examiner indicated that the Veteran's symptomatology more nearly approximated reduced reliability and productivity, which meets the criteria for a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  In forming her opinion, the VA examiner noted and fully considered the symptoms reported by the Veteran as indicated above.  A review of the treatment records subsequent to the November 2010 VA examination reveal a consistent disability picture since the November 2010 examination with no indication of worsening symptoms.  As such, the Board finds that during the entire initial rating period under appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating the criteria required for a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7.  

The weight of the evidence demonstrates that the criteria for a higher initial rating, in excess of 50 percent, for the Veteran's service-connected PTSD have not been met for the entire initial rating period under appeal.  Specifically, during the appeal period, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals with interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression; neglect of personal appearance and hygiene; or an inability to establish effective relationships, as required for a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

In reviewing the criteria for a 70 percent rating and determining whether an evaluation in excess of 50 percent is not warranted, the Board notes that the Veteran has reported occasional impaired impulse control.  In addition, several treatment records indicated the Veteran's concern about carrying a concealed weapon as he was fearful of his response to crowds or loud noises.  The November 2010 VA psychiatric examination indicated this fear was indicative of homicidal ideation.  Impaired impulse control is one criterion listed for a next higher 70 percent rating under Diagnostic Code 9411.  Id.  However, with the exception of the November 2010 VA examination, none of the other treatment records equated the Veteran's fear of carrying a firearm with homicidal or suicidal thoughts, and all indicated the Veteran denied homicidal, suicidal, and paranoid ideations.  In addition, the collective treatment records document the Veteran's organized and logical thought process, good judgment, and adequate insight.  The record also contains no report of obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; or neglect of personal appearance and hygiene.  Although the Veteran has difficulty in his relationships with his grandchildren due to his PTSD, the evidence indicates that he is able to maintain relationships with a few close friends and members of his church; therefore, the evidence weighs against a finding that the Veteran's PTSD is manifested by an inability maintain effective relationships.  Based on the above, the Board finds that the Veteran's symptomatology does not more approximately meet the criteria for the next higher 70 percent rating for PTSD under Diagnostic Code 9411 for any period.  38 C.F.R. §§ 4.3, 4.7.  

After careful review of the evidence of record, lay and medical, the Board does not find evidence that the 50 percent rating assigned should be increased for any other separate period based on the facts found during the appeal period.  As such, a higher initial evaluation, in excess of 50 percent disabling, for PTSD is not warranted.  See Fenderson, 12 Vet. App. at 119.  For these reasons, the claim for a higher initial rating in excess of 50 percent disabling for PTSD must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130), and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested in hypervigilance, hyperarousal, irritability, and social avoidance, indicating such symptoms as disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  

The GAF scores in the DSM-IV are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all of the Veteran's PTSD symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (2013).  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Moreover, the Board has considered whether the issue of entitlement to a total disability based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to the service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In fact, throughout the entire initial period under appeal, the Veteran has been employed as a minister, as indicated by the November 2011 VA examination report and the Veteran's VA treatment records.  Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal. 


ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is denied.  

A higher initial disability evaluation in excess of 50 percent for PTSD with depression, not otherwise specified, is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


